Citation Nr: 0213888	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2002, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the veteran's case has been completed.

2.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from the hazards incident to his daily 
environment; nor do his disabilities render him bedridden.

3.  The veteran's disabilities, when considered in 
combination with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment; nor do they result in his confinement 
to his home or the immediate premises.






CONCLUSION OF LAW

The criteria for a special monthly pension on the basis of 
the veteran being in need of the regular aid and attendance 
of another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.351, 3.352 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not explicitly refer the VCAA 
when it adjudicated the case below.  Nevertheless, the Board 
finds that VA's duties have been fulfilled in the instant 
case.  Here, the RO advised the veteran of the evidence 
necessary to substantiate his claim, including the applicable 
criteria for a pension at the aid and attendance and/or 
housebound rate by various documents such as the May 2001 
rating decision, the September 2001 rating decision, and the 
December 2001 Statement of the Case.  As such, the veteran 
was clearly aware that he needed to submit or identify 
evidence which showed that he satisfied these requirements.  
The VCAA made no changes to these requirements.  Accordingly, 
the veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the Board notes that the RO accorded the veteran multiple 
examinations in relation to this claim, and it does not 
appear that he has identified any pertinent evidence that is 
not of record..  Based on the foregoing, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Although the RO did not explicitly refer to the VCAA when it 
adjudicated the case below, for the reasons stated above, the 
Board has found that VA's duties under the VCAA have been 
fulfilled.  Further, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  The record reflects that the veteran is service-
connected for hemorrhoids, evaluated as noncompensable, and 
that nonservice-connected disability pension benefits were 
established by a February 1987 rating decision.  His 
nonservice-connected disabilities include schizophrenia 
(formerly anxiety disorder); gastrointestinal ulcer; organic 
brain syndrome; rotoscoliosis; herniated nucleus pulposus, 
L4-5; chronic obstructive pulmonary disease (COPD); 
hypertension; and tinea versicolor.

The veteran initiated his claim for special monthly pension 
benefits by a November 2000 statement.  He reported that he 
had problems with his back, nerves, enlarged heart, high 
blood pressure, feet, legs, teeth, eyes, and headache.

The veteran underwent a VA general medical examination and a 
VA mental disorders examination in January 2001.  

At the VA general medical examination, the veteran was found 
to be well-developed and well-nourished.  It was noted, in 
part, that he was sitting comfortably in a wheelchair, but 
was able to get up and down to the examining table without 
assistance, and that he was able to dress and undress without 
assistance.  Assessments following examination of the veteran 
were: 1) hypertension, on multiple medications, with 
cardiomegaly on chest X-ray; 2) anxiety disorder; 3) 
headache, which the veteran reported occurred over the left 
eye, about every 3 months, sometimes caused him to vomit, and 
for which he took muscle relaxants; 
4) COPD, although the veteran continued to smoke, used 2 
inhalers; and 5) peripheral vascular disease manifested by 
bilateral femoral bruits and decreased pedal pulses, 
currently asymptomatic.  

The VA mental disorders examination resulted in assessments 
of schizophrenia, chronic (by history); and history of 
alcohol abuse in reemission.  In addition, his general 
medical conditions included hypertension, degenerative joint 
disease, COPD, and obesity.  His current stressors included 
social isolation, as well as his physical and medical 
conditions.  Current global assessment of functioning (GAF) 
score was 60.   It is noted that GAF scores of 51 to 60 
reflect moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  It is also noted that 
GAF scores of 61 to 70 reflect some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
personal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  The examiner indicated that due to the 
absence of the claims file and any reliable background 
information the conclusion from this examination should be 
viewed as tentative.  The examiner stated that the diagnosis 
was not based on any observed behavior, but rather based on 
the only assessment available in the veteran's electronic 
progress notes.  Further, the examiner stated that the 
veteran was given the GAF score of 60 based on his mild to 
moderate symptoms reported.  Also, the veteran appeared 
competent to handle funds for VA purposes.

The veteran subsequently underwent a VA examination for 
housebound status or permanent need for regular aid and 
attendance in July 2001.  At this examination, the veteran 
was able to use his hand without any problem; he had no 
atrophy and no weakness of the leg; was able to bend freely; 
and he was found to be alert, coherent, able to do all 
activities of daily living.  Further, it was determined that 
aids such as canes, braces, crutches, or walkers were not 
required for locomotion.  Diagnoses included hypertension, 
controlled, and COPD.  Moreover, the examiner certified that 
daily skilled services were not indicated.

Also in July 2001, the clinician who conducted the VA 
housebound status examination submitted a Statement of 
Attending Physician in which he stated that he had treated 
the veteran from 1977 to 2001.  This clinician certified that 
the veteran was not in the need of aid or attendance of 
someone else in ordinary activities of daily living; and that 
he was not housebound; i.e., confined to his house or 
immediate premises.  In addition, the clinician stated that 
the veteran was able to leave his home or immediate premises 
every day.

A new Statement of Attending Physician was submitted in 
November 2001 by a different clinician.  However, this 
clinician also certified that the veteran was not in the need 
of aid or attendance of someone else in ordinary activities 
of daily living; and that he was not housebound; i.e., 
confined to his house or immediate premises.  The clinician 
also indicated that the veteran left his home and immediate 
premises about once a month for doctors appointments.

The Board further notes that both the July 2001 and November 
2001 Statements of Attending Physician certified that aids 
such as a cane, braces, crutches, or walker were not required 
for locomotion; and that there were no restrictions of the 
spine, trunk and neck, or the upper or lower extremities; 
that the veteran was not bedridden or blind; that he did not 
have complete loss of anal or bladder sphincter control; that 
he was able to walk and get around unassisted; that he was 
able to undress and dress himself unassisted; that he could 
attend to the needs of nature unassisted; that he was able to 
wash and keep himself ordinarily clean and presentable; that 
he was physically and mentally able to protect himself from 
the everyday hazards of life; and that he was not in a 
nursing home.

The veteran underwent a new VA examination for housebound 
status or permanent need for aid and attendance, which was 
conducted by a different clinician.  This clinician 
determined that there was no restriction of the spine, trunk, 
or neck; that there was no loss of bowel or bladder control, 
nor the effects of advancing age such as dizziness, loss of 
memory, poor balance which affected the veteran's ability to 
perform self-care, ambulate, or travel beyond the premises of 
his home; that the veteran was able to walk without the 
assistance of another person; that he was able to leave his 
home or immediate premises "indefinitely;" and that no aids 
such as canes, braces, crutches, or walkers were required for 
locomotion.  Diagnoses were essential hypertension, well-
controlled; and osteoarthritis without deformity.  Further, 
the examiner certified that daily skilled services were not 
indicated.
At his July 2002 personal hearing, the veteran testified that 
he could not walk too far due to his COPD; that he was on 16 
medications due to his various disabilities; that he lived 
next door to his daughter, who was handicapped, and that his 
daughter's care provider took care of his needs such as 
cooking and cleaning.  When asked about his typical day, he 
reported that he went to a local church on Tuesdays and 
Thursdays, for which he caught a ride.  In addition, when 
asked, he testified that he was able to wash and clean 
himself.

Also on file are various medical treatment records dated from 
1996 to 2001 which reflect treatment for the veteran's 
medical conditions.


Legal Criteria.  Increased pension is payable to a veteran by 
reason of need for aid and attendance or being housebound.  
38 C.F.R. § 3.351(a)(1).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  An individual will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. 
§ 3.351(b)(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed. They must be based on 
the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter): (1) Has 
additional disability or disabilities independently ratable 
as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The Board notes that the veteran testified that his 
daughter's care provider takes care of his cleaning and 
cooking.  However, he also acknowledged that he was able to 
wash and clean himself, and that he would catch a ride to 
attend the local church twice a week.  Moreover, the medical 
evidence, particularly the VA examinations and the Statements 
of Attending Physicians from July and November 2001, clearly 
show that the veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from the hazards incident to his daily 
environment; nor do his disabilities render him bedridden.  
Further, these medical records also show that the veteran's 
disabilities, when considered in combination with each other, 
do not result in his inability to care for most of his daily 
personal needs without regular assistance of another person, 
nor do they result in an inability to protect himself from 
the hazards and dangers of his daily environment.  The 
medical evidence does not show that the veteran has a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities or that his combined 
disabilities  result in his confinement to his home or 
immediate premises.  The only competent opinions addressing 
the questions of whether the veteran requires the assistance 
of another person to perform most of his daily activities of 
daily living or is confined to his home or immediate premises 
go against the claim.  No competent medical evidence is on 
file which refutes these findings and opinions.

In summary, all of the pertinent medical evidence on file 
reflects that the veteran does not meet the criteria for 
special monthly pension based on the need for regular aid and 
attendance or for being housebound.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

